Citation Nr: 0913196	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-08 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an extension of a temporary total 
evaluation beyond August 1, 2005, for a right knee disability 
because of treatment requiring convalescence.

2.  Entitlement to an extension of a temporary evaluation 
beyond July 7, 2004, for a left knee disability because of 
treatment requiring convalescence.

3.  Entitlement to concurrent receipt of military retired pay 
and VA service-connected disability compensation.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 until his 
retirement on July 30, 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board notes that the Veteran was originally scheduled to 
testify at a video conference hearing on March 25, 2009.  
Notice of the hearing date was provided to him on February 9, 
2009.

The evidence of record indicates that the Veteran failed to 
report for his scheduled hearing.  The Veteran has not asked 
that the hearing be re-scheduled and he has not provided good 
cause for his failure to report.  Accordingly, the Board 
considers the Veteran's request for a hearing to be withdrawn 
and will conduct its appellate review based on the evidence 
of record.  See 38 C.F.R. § 20.704(d) (2008).  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

At the outset the Board believes the issues as identified on 
appeal on the title page, and involving an extension of a 
temporary total rating, are incorrect.  However, given the 
procedural history of this case, the issues will remain as 
stated pending further action by the RO as required by this 
remand.

The Veteran was initially granted service connection for 
postoperative residuals of the right knee and a postoperative 
left knee condition in February 1994.  He was assigned a 
noncompensable disability rating for each knee disability.  
Both knee disabilities were rated under Diagnostic Code 5257, 
a diagnostic code used to evaluate disabilities involving 
subluxation or lateral instability of the knee.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).  

The Veteran's disability rating for each knee was increased 
to 20 percent by way of a rating decision dated in November 
1995.  The right knee disability was now characterized as 
residuals of surgery on the right knee.  The same diagnostic 
code, 5257, was used to rate the two knee disabilities.

A separate 10 percent rating was assigned for arthritis of 
each knee by way of a rating decision dated in December 1998.  
The rating was based on a precedential opinion from VA's 
General Counsel that held that separate disability ratings 
for arthritis could be assigned where the underlying 
disability is rated for subluxation or instability under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97.  The Veteran's 
20 percent rating for each knee was continued.  His combined 
disability rating was now 60 percent.  

The Board issued a decision that denied increased ratings for 
the Veteran's several knee disabilities in April 2001.  This 
included denial of increased ratings for the disabilities 
rated for instability and the disabilities rated as 
limitation of motion due to arthritis.  

The Veteran submitted a claim for benefits that was received 
in July 2003.  The Veteran stated the following, "I would 
like to ask for 100% temporary compensation for a 
convelescence [sic] period following left knee replacement."  
He included a copy of a surgical report that showed the 
Veteran underwent a total knee arthroplasty (TKA) of the left 
knee on May 27, 2003.  

The RO issued a rating decision in December 2003.  The 
Veteran was granted a temporary 100 percent evaluation, 
effective from May 27, 2003, to August 31, 2003.  This 100 
percent rating was assigned for the left knee disability 
involving instability.  The Veteran's previous 20 percent 
rating was increased to 30 percent effective from September 
1, 2003.  The rating decision said this was granted for 
severe recurrent subluxation or lateral instability.  No 
evidence of record was cited to support this rating.  The 
Veteran's combined disability rating, apart from the period 
for the 100 percent rating, was now 70 percent as of 
September 1, 2003.

The RO granted the Veteran's claim under the provisions of 
38 C.F.R. § 4.30 (2008).  The rating decision stated that the 
Veteran's disability rating was not based on any rating 
criteria but because he had undergone an invasive surgical 
procedure.  The temporary total rating was only for a three 
month period.  

The Board notes that a temporary total disability rating for 
convalescence purposes (temporary total convalescent rating) 
will be assigned for 1, 2, or 3 months, without regard to 
other provisions of the rating schedule when it is 
established that treatment of a service-connected disability 
resulted in the following: 

        (1) surgery necessitating at least one month of 
convalescence; 

(2) surgery with severe postoperative residuals such as 
incomplete healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major 
joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular 
weight bearing prohibited); or 

        (3) immobilization by a cast, without surgery, of one 
major joint or more. 

Furthermore, extensions of temporary convalescent ratings, 
for 1, 2, or 3 months for item number (1) above, and up to 6 
month for items (2) and (3) above, are available.  38 C.F.R. 
§ 4.30.

The Board further notes that a TKA is usually evaluated under 
Diagnostic Code 5055.  38 C.F.R. § 4.71a.  Under Diagnostic 
Code 5055, a knee replacement receives a mandatory 100 
percent rating for one-year following implantation of the 
prosthetic device.  Thereafter a residual rating is assigned 
based on the symptomatology present.  The minimum residual 
rating is 30 percent.  

The Veteran submitted a new claim that was received at the RO 
in September 2004.  He reported that he was seeking an 
increase for his service-connected right knee disability.  He 
reported that he had a TKA of the right knee on June 8, 2004.  
He submitted a copy of the operative report for that date.  
He also said that he would apply for a convalescence rating 
as soon as the supporting medical evidence was available.

The Veteran submitted a second statement that was received in 
September 2004.  He said he that he was furnishing medical 
evidence of his TKA on June 8, 2004, and was requesting a 
one-year period of convalescence from June 8, 2004, to June 
7, 2005.  The Veteran included a statement from his 
physician, T.A. Layton, M.D., dated in September 2004.  Dr. 
Layton said that the Veteran should have a one-year period 
for recovery from the TKA surgery.  

The RO issued a rating decision in October 2004.  In regard 
to the right knee, the RO granted a 100 percent temporary 
total rating under 38 C.F.R. § 4.30.  The rating was assigned 
effective from July 1, 2004, [not the date of surgery of June 
8, 2004] to July 31, 2005.  The Veteran was then assigned a 
30 percent rating to be effective from August 1, 2005.  The 
30 percent was assigned due to severe recurrent subluxation 
or lateral instability of the right knee.

The RO also made a change in the temporary 100 percent rating 
for the left knee.  The Veteran now had a temporary 100 
percent rating from May 27, 2003 [his date of surgery] to 
June 30, 2004.  The 30 percent rating would be effective from 
July 1, 2004, instead of September 1, 2003.

Although the RO decided not to rate the Veteran's TKA of each 
knee under Diagnostic Code 5055, the ultimate ratings of 100 
percent were effective for one year.  Further, the Veteran 
was granted a residual 30 percent rating, for each knee, 
under Diagnostic Code 5257.  After this rating action, the 
Veteran's combined disability rating was 70 percent from 
August 1, 2005.

The Veteran was furnished with notice of the October 2004 
rating action in December 2004.  The notice letter contained 
a table that provided information on what the total VA 
disability amount was, the amount withheld from the Veteran 
due to his military retired pay, and the monthly payment 
amount.  Although the Veteran was granted a 100 percent 
rating, theoretically to be paid from June 1, 2003, he was 
not able to actually receive benefits at the 100 percent 
level until January 1, 2005.

The Veteran wrote to the RO in regard to the December 2004 
notice letter in January 2005.  The Veteran questioned the 
amount of his VA disability payments.  He noted that he was 
in receipt of combat-related special compensation (CRSC) at 
the 70 percent level.  He asked for clarification on what his 
monthly payment should be.  

The Veteran submitted a claim for entitlement to service 
connection for posttraumatic stress disorder (PTSD) in 
November 2004.  He was granted service connection for PTSD, 
based on his combat experiences, and assigned a 30 percent 
rating by way of a rating decision dated in April 2005.  The 
effective date for the grant of service connection and the 30 
percent rating was November 15, 2004.  This resulted in a 
change to the Veteran's combined disability rating to 80 
percent from August 1, 2005.

The RO provided notice of the rating action on April 29, 
2005.  The notice letter again included a table that provided 
the total VA disability amount, the amount withheld from the 
Veteran due to his military retired pay, and the monthly 
payment amount.  The payments were unchanged through January 
1, 2005.  The Veteran was then paid at the 100 percent rate, 
although on a temporary basis, as of that date through July 
31, 2005.  The Veteran's was then paid at the now combined 80 
percent disability level from August 1, 2005.

The Veteran submitted a statement that was received in August 
2005.  He referenced the RO's letter of April 29, 2005.  He 
said it was a notice of disagreement (NOD) with the decision 
to pay him his 100 percent rating only for the period from 
January 1, 2005, to August 1, 2005.  He noted that Dr. Layton 
had said he should receive a one-year period of 
convalescence.  He said his convalescence rating should 
reflect a one-year period.  

The RO issued a rating decision that confirmed and continued 
the 30 percent residual rating for the Veteran's right and 
left knee disabilities in January 2006.  Of note is that the 
reasons and bases portion of the rating decision applied a 
rationale for the 30 percent rating that was not used 
previously.  In this decision, the RO addressed the 
provisions of Diagnostic Code 5055, in a general way and 
without citing to that diagnostic code, for why a rating in 
excess of 30 percent was not warranted.  However, the 
Veteran's 30 percent residual ratings were still listed on 
the rating decision as evaluated under Diagnostic Code 5257.

The RO issued a statement of the case (SOC) in January 2006.  
The SOC construed the Veteran's August 2005 NOD as a 
disagreement with the rating decision of October 2004.  The 
RO styled the two issues on appeal as reflected on the title 
page of this remand.  Entitlement to an extension of a 
temporary total evaluation beyond August 1, 2005, for a right 
knee disability because of treatment requiring convalescence; 
and, entitlement to an extension of a temporary evaluation 
beyond July 7, 2004, for a left knee disability because of 
treatment requiring convalescence.

The SOC went on to explain the basis for the decision for the 
two issues.  The explanation provided for the two issues on 
appeal does not permit the Board to determine exactly what 
was rated by the RO.  As to the right knee, the SOC states 
that the Veteran disagreed with the decision that paid him at 
the 100 percent rate from January 1, 2005, to August 1, 2005.  
The SOC goes on to say that the rating decision of October 
2004 erroneously granted the Veteran a 100 percent rating 
from July 1, 2004, to August 1, 2005.  Allegedly, the Veteran 
was not entitled to this rating because he was entitled to 
retired military pay and additional benefits were withheld 
from July 2004 to January 2005.

The SOC created further confusion by referencing 38 C.F.R. 
§ 4.30 and when extensions of convalescence benefits can be 
granted.  The SOC stated that the evidence did not support an 
extension and the Veteran was granted a benefit to which he 
was not entitled.  

Finally, the SOC addressed the justification for why the 
Veteran is not entitled to a residual rating in excess of 30 
percent.  The Veteran had not disagreed with that aspect of 
his disability ratings.  

The analysis for the left knee was essentially identical but 
with some exceptions.  The SOC noted the initial grant of a 
three month temporary total rating in December 2003.  The SOC 
again referred to the Veteran being in receipt of military 
retired pay and his benefits were withheld.  The SOC then 
added that the convalescence period was erroneously extended 
from September 1, 2003, to July 1, 2004, without any medical 
evidence to support the decision.  Again, benefits were 
withheld because the Veteran was in receipt of military 
retired pay.  The SOC goes on to make the same analysis for 
why no extension of benefits was justified under 38 C.F.R. 
§ 4.30 and to discuss the residual 30 percent rating for the 
left knee.

In short, the Board finds that the SOC does not provide 
sufficient information to the Veteran that would allow him to 
understand the decisions in his case or what he can or should 
do to obtain the benefits he seeks.  The Veteran did not seek 
an extension of the end dates of his two "convalescence" 
ratings with his substantive appeal of March 2006.  He argued 
for payment for a year of convalescence. 

The Board does not concur with the RO that the Veteran is 
seeking an extension of the dates for his 100 percent 
ratings.  The Veteran is clearly seeking payment at the 100 
percent rate for his entire period of convalescence for his 
two knee surgeries, meaning for those periods prior to 
January 1, 2005.  He knows the dates for the year long 
periods involved and he is seeking payment for those two, 
year long periods, the first beginning in May 2003, and the 
second in June 2004, with appropriate starting dates of June 
1, 2003, and July 1, 2004, as per 38 C.F.R. § 3.31 (2008).  

The Board also finds that the Veteran's claims of July 2003 
and of September 2004 were clearly claims for increased 
ratings for his left and right knee disabilities, 
respectively.  His service-connected disabilities had 
worsened to the point that surgery was required for each 
knee.  He submitted unequivocal evidence of TKA for each 
knee.  Unfortunately, the word "convalescence" was used in 
the first claim, rather than increased rating.  Still, 
reading the Veteran's submission in the light most favorable 
to him, and knowing that Diagnostic Code 5055 provides for a 
mandatory, year long 100 percent rating, the Veteran's 
submission should have been read as an increased rating 
claim.  The Veteran did emphatically seek an increased rating 
with his claim of September 2004.

The Board is unaware of any statutory or regulatory provision 
that requires, or even allows for, a rating of a TKA under 
38 C.F.R. § 4.30 instead of the application of the Schedule 
for Rating Disabilities.  In fact, a failure to consider the 
Veteran's knee disabilities under Diagnostic Code 5055 might 
be considered as clear and unmistakable error (CUE) under 
38 C.F.R. § 3.105(a) (2008).  However, such a claim has not 
been raised at this point and the Board cannot address this 
issue in the first instance.  

In light of the above, the Board finds that the issues of 
entitlement to increased ratings for the Veteran's service-
connected right and left knee disabilities are inextricably 
intertwined with the current claim.  Specifically, the 
question of the method of rating his knee disabilities and 
what rating is in order for what period are the appropriate 
questions that must be addressed.  

The Board notes that the Veteran is retired from military 
service.  As such, there is a prohibition on the concurrent 
payment of military retirement pay and VA disability 
compensation pay without a waiver.  See 38 U.S.C.A. § 5304 
(West 2002 & Supp. 2008); see also 38 U.S.C.A. § 5305 (West 
Supp 2008).  This prohibition is why the RO has withheld 
portions of the Veteran's disability payments for certain 
periods.  This was done in order to avoid an overpayment.

The Board also notes that legislation has been enacted to 
allow certain veterans to receive some measure of concurrent 
payments for both their retired military pay and their VA 
disability compensations.  The two programs are known as CRSC 
and Concurrent Retirement and Disability Payment (CRDP).  The 
Veteran stated that he was in receipt of CRSC payments in his 
statement of January 2005.  This is not clear from the 
record.

The CRSC program was established by the National Defense 
Authorization Act (NDAA) for Fiscal Year 2003, Pub.L. 107- 
314, § 636, in December 2002.  The purpose of the legislation 
was to allow receipt of partial or full military retired pay 
and VA disability compensation to eligible military retirees 
with combat-related disabilities.  As of November 2004, it 
appears the only combat related disability for the Veteran 
was his service-connected PTSD.  

In general, CRDP is a program that is available to military 
retirees who served a minimum of 20 years creditable service, 
including service in the National Guard and Reserves.  CRDP 
restores some or all of the military retired pay that was 
deducted due to receipt of VA service-connected disability 
compensation.  Retirees must be rated 50 percent or more 
disabled by VA and, unlike CRSC, the disabilities do not have 
to be combat-related.  Retirees are not required to apply for 
this benefit; enrollment is automatic.  Qualified retirees 
with a 100 percent VA disability rating were subject to a 
phase-in period for payments only from January 1, 2004, to 
December 31, 2004.  After December 31, 2004, such individuals 
are generally eligible for full payment of their military 
retired pay and VA disability compensation, with some 
limitations.  See 10 U.S.C.A. §§ 1413a, 1414 (West 2002 & 
Supp. 2008).

The Veteran in this case has been paid at the 100 percent 
rate for the period from January 1, 2005, to July 31, 2005.

The Veteran submitted his NOD in August 2005.  He cited to 
the notice letter of April 29, 2005.  In particular, he 
stated that he disagreed with the decision to only pay him a 
convalescence rating from January 1, 2005, to August 1, 2005.  
The April 2005 letter had reported that he would be paid at 
the 100 percent rate beginning on January 1, 2005, and the 
rate would be reduced as of August 1, 2005.  The same 
information was conveyed in the notice letter of December 7, 
2004.  Neither letter explained the basis for why payment at 
the 100 percent rating would be in effect for only this 
period of time.  

The Board finds that the actual issue that the Veteran 
disagrees with in this case is the period of payment for his 
100 percent ratings.  He is disagreeing with why he is not 
entitled to concurrent payment of his 100 percent ratings and 
his military pay for when he was granted entitlement to his 
respective 100 percent ratings.  The submission of his NOD is 
a timely NOD with the determination of his payment amounts as 
established by way of the rating decision of October 2004 and 
the notice of the payments provided in December 2004.  See 38 
C.F.R. §§ 20.201, 20.302 (2008).  The Veteran must therefore 
be issued a SOC in response to his timely NOD.  See Manlincon 
v. West, 12 Vet. App. 328 (1999).  A SOC must be issued on 
the issue of concurrent payments unless the Veteran's claim 
is resolved in some manner, such as by a decision review 
officer (DRO) review or a complete grant of benefits sought, 
or the claim is withdrawn.

The remanding of the concurrent payment issue must not be 
read as an acceptance of jurisdiction over the same by the 
Board.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely NOD to a 
decision denying the benefit sought, and a timely substantive 
appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 
2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The RO should 
return the issue to the Board only if the veteran perfects 
his appeal in accordance with the provisions of 38 U.S.C.A. § 
7105.

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate the 
issues of entitlement to increased 
ratings for the Veteran's service-
connected knee disabilities, 
currently rated as postoperative 
left knee condition, and residuals 
of surgery of the right knee.  
Thereafter, if a timely NOD to the 
adjudication is received, the RO 
should issue a SOC and advise the 
Veteran of the requirement to submit 
a timely appeal.  If, and only if, a 
timely appeal is submitted, these 
issues should be certified on appeal 
to the Board.

2.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
involving extension of the Veteran's 
totally disability ratings.  If any 
benefit sought is not granted, the 
Veteran and his representative 
should be furnished with a SSOC and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

3.  The RO must also issue a 
statement of the case to the Veteran 
addressing the issue of concurrent 
pay.  The Veteran must be advised of 
the time limit in which he may file 
a substantive appeal.  38 C.F.R. 
§ 20.302(b).  Then, if and only if 
the appeal is timely perfected, the 
issue should be returned to the 
Board for further appellate 
consideration, if otherwise in 
order. 

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


